Exhibit 10.2

WORTHINGTON INDUSTRIES, INC.

2006 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT ISSUED TO

[GRANTEE’S NAME]

Worthington Industries, Inc. (“Company”) and its shareholders believe that their
business interests are best served by extending to you an opportunity to earn
additional compensation based on the growth of the Company’s business. To this
end, you have been granted a non-qualified stock option purchase             
common shares, without par value (“Shares”), of the Company (“NSO”), subject to
the terms and conditions described in the Worthington Industries, Inc. 2006
Equity Incentive Plan for Non-Employee Directors (“Plan”) and this Non-qualified
Stock Option Award Agreement (“Award Agreement”).

This Award Agreement describes many features of your NSO and the conditions you
must meet before you may purchase the Shares underlying the NSO. Any capitalized
terms not otherwise defined in this Award Agreement have the same meanings as in
the Plan.

To ensure you fully understand the terms and conditions of your NSO, you should:

 

  —  

Read the Plan and this Award Agreement carefully; and

 

  —  

Contact Dale Brinkman at 614-438-3001 if you have any questions about your NSO.

Also, no later than [Date that is 30 Days After Grant Date, you must return a
signed copy of the Award Agreement to:

Dale T. Brinkman, Esq.

Worthington Industries, Inc.

200 Old Wilson Bridge Road

Columbus, OH 43085

Nature of Your NSO

You have been granted an NSO to purchase              Shares if you satisfy the
conditions described in the Plan and this Award Agreement and pay the Exercise
Price specified below prior to the Expiration Date specified below.

Grant Date: Your NSO was granted on [Grant Date].

Number of Shares Underlying Your NSO: You have been granted an NSO to purchase
             Shares.

Exercise Price: $[Exercise Price] per Share

Expiration Date: Your NSO will expire on $[[Expiration Date no later than the
10th anniversary of the Grant Date].

 

29



--------------------------------------------------------------------------------

When You May Exercise Your NSO

Normal Vesting Date: You may not exercise your NSO until it vests. Normally,
your NSO will vest (and become exercisable) if you are serving as a Board member
on Vesting Date].

This does not mean that you must exercise your NSO on the Normal Vesting Date;
this is merely the first date that you may do so. However, your NSO will expire
unless it is exercised before the Expiration Date ([Expiration Date]).

How Your NSO Might Vest (and Be Exercisable) Earlier Than The Normal Vesting
Date: Upon a Business Combination or a Change in Control, your NSO will become
fully vested and exercisable.

How Termination Will Affect Your NSO:

Death, Disability or Retirement. If you Terminate due to death, Disability or
Retirement, your NSO will become fully vested and exercisable on the Termination
date and may be exercised at any time before the earlier of [i] the Expiration
Date or [ii] the third anniversary of the Termination date.

Cause. If you are Terminated for Cause, your NSO (whether or not then
exercisable) will be forfeited on the Termination date.

Termination for Any Other Reason. If you Terminate for any reason not described
above and [i] your NSO is not vested, your NSO will be forfeited on the
Termination date, or [ii] your NSO is vested, your NSO may be exercised at any
time before the earlier of [a] the Expiration Date or [b] the first anniversary
of the Termination date.

Other Ways in Which Your NSO May Be Forfeited: Your NSO will be forfeited if,
prior to exercising the NSO, you:

 

  [1]

Without the Board’s written consent, which may be withheld for any reason or for
no reason, serve (or agree to serve) as an officer, director, consultant or
employee of any proprietorship, partnership, corporation, limited liability
company or other entity or become the owner of a business or a member of a
partnership that competes with the Company or a Related Entity or render any
service to entities that compete with the Company or a Related Entity; or

 

  [2]

Deliberately engage in any action that the Board concludes could harm the
Company or any Related Entity.

Exercising Your NSO

To exercise your NSO, you must:

 

  [1]

Complete a copy of a Nonqualified Stock Option Exercise Notice, which is
available from Dale Brinkman at 614-438-3001; and

 

  [2]

Pay the Exercise Price $[Exercise Price]) for each Share being purchased through
the exercise of the NSO.

When you buy a Share by exercising all or a portion of the NSO, the exercised
NSO (or a portion thereof) is cancelled and no more Shares may be bought through
the cancelled NSO (or portion thereof). The NSO may be exercised with respect to
whole Shares only.

If you do not exercise your NSO before the Expiration Date, your NSO will expire
and may not be exercised at a later date.

Procedures for Exercising Your NSO: When you exercise your NSO (or a portion
thereof), you may pay the Exercise Price:

 

30



--------------------------------------------------------------------------------

  [1]

Through cash or its equivalent. If you elect this alternative, you must pay the
amount of the Exercise Price per Share multiplied by the number of Shares
underlying the NSO being purchased in cash or its equivalent through a check
made payable to “Worthington Industries, Inc.” When the transaction is complete,
as soon as administratively practicable, the Company will issue to you a number
of Shares equal to the portion of the NSO you are exercising;

 

  [2]

Through a cashless exercise (Withholding of Shares which would otherwise be
issued in connection with the exercise). If you elect this alternative, you will
receive a number of Shares with the Fair Market Value equal to the difference
between the Fair Market Value of the Shares being purchased and the aggregate
Exercise Price of the Shares being purchased. You will not have to spend any
cash to exercise your NSO, but you will receive fewer Shares than if you pay the
Exercise Price in cash; or

 

  [3]

Through an exchange (tender). If you elect this alternative, you will be deemed
to have simultaneously exercised the NSO and to have sold / tendered to the
Company a number of other Shares (owned by you) with a Fair Market Value equal
to the aggregate Exercise Price of the Shares being purchased. When the
transaction is complete, the balance of the Shares subject to the portion of the
NSO you exercised will be transferred to you.

If you intend to use either the cashless exercise or exchange method to exercise
your NSO, you should contact Dale Brinkman at 614-438-3001when you complete the
Nonqualified Stock Option Exercise Notice to be sure you understand the effect
of these forms of exercise.

Other Rules Affecting Your NSO

Rights Before Your NSO is Exercised: You will have no voting or dividend rights
with respect to Shares underlying an unexercised NSO.

Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
or to exercise any vested NSO that is unexercised at your death. This may be
done only on a Beneficiary Designation Form, which is available from Dale
Brinkman at 614-438-3001, and by following the rules described in that form.
This form need not be completed now and is not required as a condition of
receiving your NSO. If you die without completing a Beneficiary Designation Form
or if you do not complete that form correctly, your beneficiary will be your
surviving spouse or, if you do not have a surviving spouse, your estate.

Transferring Your NSO: Normally, your NSO may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated. However, as described above,
you may complete a Beneficiary Designation Form to name a beneficiary or
beneficiaries to receive any portion of the NSO that may be exercised after you
die. Also, the Board may allow you to transfer your NSO to certain Permissible
Transferees. Contact Dale Brinkman at the address or number given above if you
are interested in transferring your NSO to a Permissible Transferee.

Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio.

Other Agreements: Your NSO will be subject to the terms of any other written
agreements between you and the Company to the extent that those other agreements
do not directly conflict with the terms of the Plan or this Award Agreement.

Adjustments to Your NSO: Subject to the terms of the Plan, your NSO will be
adjusted, if appropriate, to reflect any change to the Company’s capital
structure after the Grant Date (e.g., the number of Shares underlying your NSO
will be adjusted to reflect a Share split).

Other Rules: Your NSO is subject to more rules described in the Plan. You should
read the Plan carefully to ensure you fully understand all the terms and
conditions of this NSO. In the event of a conflict between the terms of the Plan
and the terms of this Award Agreement, the terms of the Plan will govern.

*****

 

31



--------------------------------------------------------------------------------

Your Acknowledgment of NSO Conditions

By signing below, you acknowledge and agree that:

 

  —  

A copy of the Plan has been made available to you; and

 

  —  

You understand and accept the terms and conditions placed on your NSO and
understand what you must do to exercise your NSO.

 

[GRANTEE’S NAME]     WORTHINGTON INDUSTRIES, INC.      

By:

     

(signature)

     

Dale T. Brinkman, Vice President

       

Administration and Secretary

Date signed:         Date   signed:    

After a signed copy of your Award Agreement is received, the Board will
acknowledge receipt of it.

*****

Board’s Acknowledgment of Receipt

A signed copy of the Award Agreement issued to [GRANTEE’S NAME] was received on
                        .

 

Worthington Industries, Inc. Board of Directors

By:

   

Date:

   

Note: Send a copy of this completed form to the Participant and keep a copy as
part of the Plan’s permanent records.

 

32